The action used on such occasions for eight or ten years past is the action of trespass and false imprisonment, to which the defendant pleaded that the plaintiff is a slave, and cannot maintain an action; and to this the plaintiff replies he is not a slave; and an issue is made up upon this point and tried by a jury. The (423) issue was then made up in the present case accordingly, and the evidence not being competent to prove the plaintiff's freedom, the Court recommended the withdrawing a juror, which was agreed to; and then the plaintiff's counsel moved that defendant might give bond and sureties to permit the plaintiff to appear at next term, and to treat him with humanity in the meantime.